DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11, is/are rejected under 35 U.S.C. 102 (a1) as being unpatentable over Lim US 2009/0243078.
Regarding claim 1, Lim shows in fig.1-6D, a semiconductor module comprising: an insulating heat dissipation sheet (110)[0057]; a semiconductor device (140,142) provided on the heat dissipation sheet (110); a lead frame (120) including a lead terminal (120) and a die pad (connected to 122)[0062] which are formed integrally; a wire (122) connecting the lead frame (120) to the semiconductor device and constituting a main current path; and a mold resin (160) sealing the heat dissipation sheet (110), the 
Regarding claim 2, Lim shows in fig.1-6D, a semiconductor module wherein the lead frame (120) has a height difference between the lead terminal and the die pad. 
Regarding claim 11, Lim shows in fig.1-6D, a power conversion apparatus comprising: the semiconductor module (140,142) converting input power and outputting converted power; a control circuit (144,146) outputting a control signal for controlling the semiconductor module to the semiconductor module; and a heat sink (170) dissipating heat of the semiconductor module.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim as applied to claims 1, 2, 11 and further in view of Muto US 2019/0006258.
Regarding claims 3-7, Lim differs from the claimed invention because he does not explicitly disclose a device wherein the semiconductor device includes a low voltage side semiconductor device and a high voltage side semiconductor device connected to a high voltage side of the low voltage side semiconductor device, and the lead frame is connected via the wire to the low voltage side semiconductor device; wherein the lead frame includes a joining part provided between the lead terminal and the die pad and having a smaller cross-sectional area than those of the lead terminal and the die pad; further comprising: a low voltage side semiconductor device connected to a low voltage side of the semiconductor device; and a low side lead frame connected via a wire to the low voltage side semiconductor device, wherein an undersurface of the low side lead frame is not covered with the heat dissipation sheet and is exposed from the mold resin; further comprising an insulating member applied to the undersurface of the low side lead frame; wherein the semiconductor device includes three-phase semiconductor 
Muto discloses and shows in fig.4,5, wherein the semiconductor device includes a low voltage side semiconductor device (10, LV,LW)(fig.5) and a high voltage side semiconductor device (10, HW, HV, HU) connected to a high voltage side of the low voltage side semiconductor device, and the lead frame is connected via the wire (40) to the low voltage side semiconductor device; wherein the lead frame includes a joining part (fig.5) provided between the lead terminal and the die pad and having a smaller cross-sectional area than those of the lead terminal and the die pad (See fig.5); further comprising: a low voltage side semiconductor device (10,LV,LW, LU) connected to a low voltage side of the semiconductor device; and a low side lead frame connected via a wire to the low voltage side semiconductor device, wherein an undersurface of the low side lead frame is not covered with the heat dissipation (fig.4, 30 not covered by heat dissipation) sheet and is exposed from the mold resin (MR); further comprising an insulating member applied to the undersurface of the low side lead frame; wherein the semiconductor device includes three-phase semiconductor devices [0097], and one lead frame is connected to the three-phase semiconductor devices via wires respectively. 
Muto is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Lim. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Muto in the device of Lim because it will improve the reliability of the device [0006].
Claims 8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim as applied to claims 1, 2, 11 and further in view of Shimizu US 2018/0090423.
Regarding claims 8, 9, Lim differs from the claimed invention because he does not explicitly disclose a device wherein a distal end part of the lead terminal led out from the mold resin is thicker than a root of the lead terminal; further comprising a metallic attachment joined to a distal end part of the lead terminal led out from the mold resin.
Shimizu shows in fig.2, a device wherein a distal end part of the lead terminal led out from the mold resin (1c) is thicker (12 outside)(OL section) than a root of the lead terminal; further comprising a metallic attachment (12m) joined to a distal end part of the lead terminal led out from the mold resin (1c). 
Shimizu is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Lim. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Shimizu in the device of Lim because it will improve the reliability of the device [0011].
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim as applied to claims 1, 2, 11 and further in view of Hiramatsu US 2012/0032189.
Regarding claim 10, Lim differs from the claimed invention because he does not explicitly disclose a device wherein the semiconductor device is made of a wide-band-gap semiconductor. 
Hiramatsu discloses a device wherein the semiconductor device is made of a wide-band-gap semiconductor [0045].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813